Chief Justice VOLLACK
concurring in part and dissenting in part:
I concur with the majority’s holding that section 34-60-114, 14 C.R.S. (1995), does not authorize a private cause of action for the violation of a rule promulgated by the Oil and Gas Conservation Commission (Commission). The majority also sufficiently clarifies eviden-tiary burdens for surface estate owners asserting negligence or trespass claims against the developers of a mineral estate. However, I disagree with the majority that a new trial is warranted in the present case given the trial court’s wholesale rejection of the surface owner’s claims against the developer of the mineral estate. Accordingly, I dissent to that part of the majority opinion which grants the surface owner a new trial.
I.
This dispute arises out of the drilling of oil wells on property subject to a severed mineral estate. Gerrity Oil and Gas Corporation (Gerrity) owned a mineral estate, which gave it the right to enter a surface estate owned by Bob Magness (Magness) in order to develop its mineral interest. In October of 1992, Gerrity notified Magness that it intended to drill four wells on Magness’ property. Negotiations between the parties led Gerrity to change the proposed locations of each of the four wells to accommodate Magness. After drilling one well, Gerrity received word from Magness that it could not develop additional drilling sites without Magness’ express authorization.
As a result of Magness’ communications, Gerrity was forced to seek the issuance of a temporary restraining order and a preliminary injunction in Weld County District Court (the trial court). The trial court granted Gerrity’s motion and issued a preliminary injunction enjoining Magness from restricting Gerrity’s access to the property. Gerrity subsequently filed a motion to convert the preliminary injunction into a permanent injunction. Magness counterclaimed, asserting .negligence and trespass claims against Gerrity as well as a claim for declaratory relief.
At the trial, Gerrity presented evidence detailing its operations on the property. Magness, in support of his negligence and trespass claims, offered the testimony of witnesses who had little, if any, specialized knowledge of the proper manner in which oil drilling operations are conducted. Largely as a result of Magness’ failure to present the testimony of someone knowledgeable in the field of oil and gas operations, the trial found that Magness presented insufficient evidence to establish that Gerrity was negligent in conducting its operations or had committed a trespass on Magness’ property.
II.
When the trial court sits as the finder of fact, the credibility of the witnesses, the sufficiency, probative effect and weight of the evidence, and the inferences and conclusions to be drawn therefrom are all within the province of the trial court and will not be disturbed on review unless they are manifestly erroneous. See Broncucia, v. McGee, 173 Colo. 22, 25, 475 P.2d 336, 337 (1970). The record in this case indicates that the trial court, sitting as the finder of fact, determined that Magness presented insufficient evidence to support his negligence and trespass claims. Although the trial court highlighted Magness’ failure to present expert testimony as the major flaw in his case, its ruling demonstrates that it rejected Magness’ claims after considering “all the facts and circumstances,” including whether Gerrity “conducted its operation in an unreasonable or negligent manner.”
Specifically, the trial court found that Gerrity “was quite conciliatory and acquiesced in many of the suggestions made by [Magness] with respect to the location of the well sites” despite the fact that Magness made unreasonable site demands and attempted to limit Gerrity’s access to the prop*937erty. Furthermore, the trial court found in three instances that Magness failed to prove damages stemming from alleged violations of Commission rules. Finally, the trial court found that Gerrity’s witnesses provided “the most rehable and trustworthy” testimony concerning Gerrity’s reclamation work. These findings, in addition to Magness’ failure to present expert testimony, support the trial court’s conclusion that Magness failed to present sufficient evidence in support of his negligence and trespass claims. In my view, the conclusions drawn by the trial court in evaluating the sufficiency of the evidence before it were not manifestly erroneous and are entitled to substantial deference.
Nevertheless, the majority relies upon the absence of a trial court finding concerning Magness’ claim that Gerrity violated certain provisions contained in Commission rules. See Rule 317(q)-(r), 2 C.C.R. 404-1 (1993). The majority characterizes these absent findings as errors which, in light of its clarification of the relative evidentiary burdens in negligence and trespass actions, warrant a new trial. While the trial court did not expressly address each provision within the rules, it did reject Magness’ arguments that Gerrity violated other provisions within these same rules. In my view, the trial court’s complete rejection of Magness’ trespass and negligence claims and its refusal to find a violation of Commission rules made detailed findings on multiple provisions within the rules unnecessary.1
The majority also concludes that a new trial is necessary because ■ the trial court erred in rejecting Magness’ trespass claim for his failure to present expert testimony. In my view, the trial court’s conclusions regarding the lack of expert testimony should not be read in isolation. The trial court expressly determined that Gerrity’s use of the surface estate was reasonable “under all the facts and circumstances.” This finding mirrors the majority’s statement that the ultimate question in evaluating trespass claims requires that the trier of fact “balance the competing interests of the operator and surface owner and determine whether, under the circumstances, the operator’s surface use was reasonable and necessary.” Maj. op. at 933. The record therefore indicates that the trial court applied the proper legal standard in rejecting Magness’ trespass claim.
Contrary to the majority, I believe that “basic fairness” warrants against granting a new trial in this case. By clarifying the relative evidentiary burdens in negligence and trespass actions, the majority has done nothing to alter or change the substantive law upon which Magness’ claims are based. See Public Serv. Co. v. Blue River Irrigation Co., 782 P.2d 792, 794 (Colo.1989). Rather, the contested issues in this case concern two areas of the law, negligence and trespass, that have been settled for some time. Without changing the playing field upon which litigants have previously relied, a new trial essentially punishes Gerrity for successfully pleading its case while forgiving Magness’ failure to present sufficient evidence in support of his claims. Magness’ general eviden-tiary burden in proving his negligence and trespass claims was clear from the outset. He should not be rewarded for failing to meet this burden merely because the majority has clarified it somewhat.'
III.
The trial court’s ruling that Magness presented insufficient evidence in support of his negligence and trespass claims should be accorded its proper deference. Although the trial court did not specifically address whether Gerrity violated certain provisions contained in Commission rules, these oversights do not affect the basic thrust of the trial court’s ruling. Furthermore, the trial court applied the proper standard in rejecting Magness’ trespass claim. Granting Magness a new trial, in effect, gives him a second chance at proving his case, complete with instructions on how to do so. Such a result is unfair to Gerrity and represents an ineffi*938cient use of judicial resources. Accordingly, L dissent to that part of the majority opinion which grants Magness a new trial.

. Even assuming that the absence of such explicit findings was error, remand is the proper means for correcting such a minor oversight. Remand would ensure that the issues are determined on the facts as they were presented at trial. A new trial would then be warranted only if the trial court determined that these particular provisions were violated and that the violations had an effect on the overall strength of Magness’ negligence and trespass claims.